Citation Nr: 1004016	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-17 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disorders.

2.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, including as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying the appealed claims. 

The Board notes that, by a January 2010 submission, the 
Veteran's authorized representative has raised a new theory 
of entitlement as a basis for service connection for the 
Veteran's cardiovascular disability, i.e., that he should be 
service connected for ischemic heart disease on a presumptive 
basis because of exposure to Agent Orange in service in 
Vietnam.  However, while all potential theories of 
entitlement to a benefit under the law and regulations 
implicated by the record must be considered, such a 
presumption based on Agent Orange exposure is not yet law.  
See Floyd v. Brown, 9 Vet. App. 88 (1996) (need to consider 
all potential theories of entitlement).  Rather, a stay has 
been imposed on all appeals affected by such a herbicide-
related presumption, because of a proposed rule to establish 
that presumption of service connection for ischemic heart 
disease based on herbicide agent (e.g., Agent Orange) 
exposure.  Chairman's Memorandum No. 01-09-25 (Nov. 20, 
2009).  Here, however, the Veteran and his representative are 
pursuing the claim based upon an additional ground, secondary 
service connection of heart disease as due to service-
connected PTSD, for which claim the RO should take 
appropriate action, to include review of the new medical 
opinion evidence submitted by the representative.  

The issue of entitlement to service connection for coronary 
artery disease is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.



FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against finding that a disorder of either 
shoulder developed in service or is otherwise causally 
related to service.  

2.  The competent and probative evidence preponderates 
against arthritis of either shoulder having been present to a 
disabling degree within the first post-service year.


CONCLUSION OF LAW

The criteria for service connection for a disorder of either 
shoulder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1153, 1154, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the claim 
for service connection for bilateral shoulder disorders.  The 
RO issued VCAA letters in July 2007 and September 2007 
addressing claims including for service connection for 
bilateral shoulder disorders.  These VCAA notice letters were 
followed by initial RO adjudication of the claim in January 
2008.  The letters provided the Veteran with adequate notice 
of the notice and duty-to-assist provisions of the VCAA, and 
informed him of the information and evidence necessary to 
substantiate his claim for service connection for bilateral 
shoulder disorders.  Also by these letters, he was told that 
it was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO did provide Dingess-type notice by the 
letters.  However, to whatever extent such notice was 
inadequate in this case, this failure is in this case moot 
and harmless because the claim for service connection for 
bilateral shoulder disorders is herein denied.

VA has a duty to assist the Veteran in the development of 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claim, 
and that he provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claim.  They 
further requested any medical records, lay statements, or 
other evidence which might serve to corroborate the Veteran's 
assertion that his current bilateral should disorders 
developed in service or persisted from service to the present 
time.  The Veteran informed of service records and post-
service VA treatment records.  Indicated records were 
requested, and service and post-service VA treatment records 
were obtained and associated with the claims file.  The 
Veteran was duly informed including by appealed rating, SOC, 
and SSOC, of the evidence obtained and thus, by implication, 
of the evidence not obtained.  The Veteran did not indicate 
the existence of additional pertinent evidence that has not 
been requested or obtained.  

The VA in January 2010 scheduled the Veteran for a 
videoconference hearing with a Veterans Law Judge at the 
Board, pursuant to the Veteran's request in his June 2008 VA 
Form 9.  However, pursuant to a submission to the RO in 
January 2010, the Veteran's authorized representative 
informed that the Veteran no longer desired a hearing before 
the Board.  The Veteran failed to appear for the scheduled 
videoconference hearing.   Neither the Veteran nor his 
authorized representative has indicated that he had an 
unfulfilled desire to address further his appealed claim, 
including by a hearing.  

All indicated development having been undertaken, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claim for 
service connection for bilateral shoulder disorders.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases where there is (1) evidence of a current 
disability, (2) evidence of an in-service event, injury, or 
disease, and (3) an indication that there may be a connection 
between the two. See 38 U.S.C.A. § 5103A (d) (West 2002); 38 
C.F.R. § 3.326 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As discussed below, the Veteran was afforded a VA examination 
in February 2008 addressing his claim for service connection 
for bilateral shoulder disorders.  As discussed below, that 
examiner provided reasoned consideration of the evidence of 
record, and afforded analysis of the evidence supporting his 
conclusion that post-service work activities, and not in-
service strain due to carrying heavy loads in combat in 
Vietnam, were the more likely cause of current bilateral 
shoulder disorders.  That examination, taken together with 
the balance of the evidence of record, presented sufficient 
competent medical evidence for the Board's adjudication of 
the claim for service connection for bilateral shoulder 
disorders on the merits, as discussed further below.  
38 C.F.R. § 3.159(c)(4); McLendon.  


II.  Service Connection for Bilateral Shoulder Disorders

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2009) ; 38 C.F.R. § 3.303(a) (2009).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a disorder noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1112, 1113, 1133, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).  See also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The Veteran served on active duty from March 1969 to March 
1971.  His separation document, DD Form 214, reflects that 
served in Vietnam from August 1969 to August 1970, with 
combat service as reflected by his receipt of a Combat 
Infantryman Badge (CIB).
 
The Veteran has asserted, in effect, that his current 
bilateral shoulder disorder developed in service or is 
otherwise causally related to service.  He has contended that 
while in service with the combat infantry in Vietnam he had 
to carry a heavy pack as well as an M-60 machine gun, 
ammunition, and a claymore mine.  He has further asserted 
that he had to jump from helecopters carrying heavy 
equipment, and this also contributed to the disability of his 
shoulders.  He contends, in effect, that because he was in 
the field in combat he could not seek medical attention for 
his shoulder conditions, and hence should be afforded a 
presumption of these disabilities having occurred in the 
course of combat.  He also avers, in effect, that these 
conditions lessened when he was no longer in the field in 
combat in Vietnam and no longer had to carry so much heavy 
equipment, and hence he did not seek medical attention in 
service after combat and before his separation from the Army.  

In general, as a former participant in combat, the Veteran is 
entitled to have his statements as to injuries he sustained 
in a combat setting accepted, under 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  That law does not by itself, however, 
establish a basis for the grant of service connection.  The 
claimant is still required to meet the evidentiary burden as 
to service connection, such as whether there is a current 
disability or whether there is a connection between service 
and the currently claimed disability, both of which require 
competent medical evidence.  He is also entitled to make 
observations as to his symptoms, but is not qualified to 
render either a diagnosis or provide a nexus opinion.  See 
Beausoleil v. Brown, 82 Vet. App. 459, 464 (1996); Collette 
v. Brown, 82 F.3d 389, 392 (1996). 

The Veteran said at his February 2008 VA examination that, 
despite a gradually worsening bilateral shoulder condition 
beginning in service, he did not seek medical attention until 
2000 for his shoulders.  In addition, there is no medical 
examination or treatment complaint or finding, or any 
assessment of any shoulder condition either in service or for 
decades after service.  

The Veteran submitted a friend's statement in August 2007 
attesting to the Veteran's having complained of shoulder 
difficul028273682
ties in service.  In the Veteran's own accompanying 
statement, he said that he kept in contact with the friend 
while in Vietnam as well as after his return to the U.S.  
However, the friend's statement indicates that he never heard 
the Veteran complain about his shoulder problem until after 
the Veteran's return from Vietnam, and he further stated that 
the Veteran would "always make a rema[r]k like [the neck and 
shoulder pain] must be from carrying all that heavy gear 
while in Viet Nam."  In contrast, the Veteran stated in his 
January 2008 Notice of Disagreement that he had difficulty 
with his shoulders while in Vietnam from carrying his pack 
and gear, but that upon returning from Vietnam for the six 
months until he was separated from service the condition 
"didn't bother me too much" and hence he did not seek 
medical attention at that time prior to his service 
separation. 

The Board has high regard for the Veteran's valorous service 
in Vietnam, but the evidence does not support a finding that 
his present shoulder disabilities arose in service.  He has 
conceded that his shoulder symptoms significantly lessened 
when he was no longer in combat in Vietnam and was no longer 
carrying a heavy pack and equipment for prolonged periods.  
Thus, even accepting the Veteran's account of in-service 
difficulties with his shoulders, these assertions ultimately 
do not support the incurrence of a chronic shoulder 
disability in service, but rather support the acute onset of 
shoulder pain as a result of carrying a heavy pack, etc., 
without chronic residuals.  His account of gradual increasing 
shoulder difficulties after service would be consistent with 
occupationally-related shoulder strains becoming chronic over 
his years of heavy manual labor after service, as supported 
by the Veteran's self-report of post-service activities as 
well as self-reported post-service symptoms and the findings 
and analysis of the February 2008 VA examiner, discussed 
below.  

The Veteran was afforded a VA examination for his shoulders 
in February 2008, and the examiner noted the Veteran's self-
reported history as well as documented medical records.  This 
reported history included heavy labor involving swinging axes 
and sledge hammers and digging ditches, beginning in 1985 up 
to the time of examination in February 2008, working for a 
road and bridge work department.  The examiner concluded that 
this heavy labor, and not carrying a heavy pack in service, 
was the more likely cause of current back disabilities, 
diagnosed as bilateral supraspinatus tendinopathy and 
acromioclavicular joint osteoarthrosis.  The examiner 
accordingly opined that it is unlikely (that is, less than a 
50 percent likelihood) that the Veteran's current shoulder 
disorders developed in service or are causally related to 
service. 

The Board concludes that the absence of any treatment in 
service or for multiple decades after service weighs against 
and ultimately outweighs the Veteran's contentions of 
disability of the shoulders beginning in service in the 
course of combat duties in Vietnam and continuing until the 
present time.  This prolonged period without medical 
complaint or treatment, and the amount of time which has 
elapsed since military service, weigh against the claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered the presumption to be afforded, 
under 38 U.S.C.A. § 1154(b), for conditions consistent with 
the circumstances and hardships of combat, and the Veteran's 
complaint of experiencing sore shoulders from carrying heavy 
military gear, weapons, and ammunition is certainly 
consistent with the circumstances and hardships of combat.  
However, as noted above, the presumption operates to 
establish the presence of an injury or disease in that combat 
situation, not to establish service connection for a 
disability many years later.  Hence, while the Board accepts, 
for the purpose of this decision, that the Veteran had 
shoulder pain while in combat in Vietnam, this does not 
establish the presence of chronic disability at that time 
which persisted continuously until the present, after he 
returned from the field of combat.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007).

In this case, the evidentiary record ultimately fails to 
establish a nexus between the Veteran's shoulder pain in 
combat in Vietnam and his currently claimed disability of the 
shoulders.  To the contrary, the lay statements of record, 
when considered with the lack of any medical complaints or 
treatment for decades after service, outweigh the Veteran's 
contention of ongoing disability from service.  Medical 
treatment records within the claims folder support the 
presence of current disability, but do not support any link 
to service.  The VA examiner's opinion, and the supporting 
evidence that the Veteran worked at heavy labor imposing 
strain to the affected parts of his body for decades 
beginning in 1985, weigh against any such a causal link 
between service and his current shoulder disability.  

Accordingly, the Board concludes that the weight of the 
evidence is against the Veteran's bilateral shoulder 
disorders having developed in service or otherwise being 
causally related to service.  The preponderance of the 
evidence is thus against the claim on a direct basis.  
38 C.F.R. § 3.303.  There is also no evidence supporting the 
presence of disabling arthritis of the shoulders within the 
first post-service year, and hence service connection for 
arthritis of the shoulders on a first-year-post-service 
presumptive basis is also not warranted.  38 C.F.R. §§ 3.307, 
3.309.  

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral shoulder disorders is 
denied. 


REMAND

The Veteran previously submitted an August 2007 statement by 
a private treating physician providing an opinion that the 
Veteran's PTSD caused or contributed to his "myocardial 
infarction and coronary artery disease."  In January 2010 he 
submitted a new statement from the same private treating 
physician, dated in December 2009 and submitted expressly 
without waiver of RO review, providing an opinion that the 
Veteran's PTSD caused or contributed to his "ischemic heart 
disease, coronary artery disease, and myocardial 
infarction."  The examiner has thus added a new avenue of 
medical causation, in the form of a causal association 
between PTSD and "ischemic heart disease."  In the absence 
of waiver of RO review, the Board is compelled to remand the 
claim for RO readjudication of the claim with consideration 
of the newly submitted evidence.  An adverse finding by the 
Board on matters not considered by the RO based on statutes, 
regulations, or analyses which were not considered by the RO 
raise an issue concerning whether the appellant's procedural 
rights to notice, to a hearing, and to submit evidence have 
been abridged.  There is also VA's statutory duty to assist 
the appellant.  Bernard v. Brown, 4 Vet.App. 384 (1993).

Accordingly, the Board finds that the following additional 
development is warranted: 

The RO should readjudicate the Veteran's 
remanded claim, to include consideration 
of the new evidence which was submitted 
to the Board without waiver of RO review.  
If the determination remains adverse to 
the Veteran, he and his representative 
should be provided a Supplemental 
Statement of the Case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  The Veteran and his 
representative should then be afforded 
the applicable time to respond.

Thereafter, the case should be returned to the Board after 
compliance with all appropriate appellate procedure.  No 
action is required of the Veteran until he is further 
notified.  In reaching these conclusions the Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


